DETAILED ACTION
This is a Final Office Action in response to the amendment filed on 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6, 8-9, 14, 16, have been amended. Claims 2-5, 7, 10, 12-13 have been canceled. Claims 17-32 have been added. Claims 1, 6, 8-9, 11, 14-32 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 02/28/2022 has been entered.
The amendment is sufficient to overcome the previous 35 U.S.C. § 103 rejection of record. The rejection has been withdrawn.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 16 of the remarks that the claims are not directed to any abstract idea. Examiner respectfully disagrees. According to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), if a claim limitation covers observations or evaluations then it falls within the “mental process” grouping of abstract ideas, per the October 2019 Updated Guidance and under the analysis of claims under step 2A of the Alice framework, if a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the present claims are considered to be abstract ideas because they are directed to a mental process. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim directed to “collecting information, analyzing it, and displaying certain results of the collection and analysis” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Claims can recite a mental process even if they are claimed as being performed on a computer.
	Regarding Applicant’s arguments on pages 17-21 of the remarks directed to integration into a practical application, the Examiner notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. The additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea. These additional elements do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application.
Claim Rejections 35 U.S.C. § 103:
Applicant’s arguments, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1, 6, 8-9, 11, 14-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1, 6, 8-9, 11, 14-32, the independent claims (claims 1 and 9) are directed, in part, to a method and an apparatus for generating a resource offer set. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1, 6, 8, 17-32 are directed to a method comprising a series of steps which falls under the statutory category of a process and claims 9, 11, 14-16 are directed to an apparatus which falls under the statutory category of a machine. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to generating a resource offer set; retrieving at least one resource offer generation input data set comprising a plurality of data sets associated with a plurality of third-party resource identifiers, wherein at least a portion of the plurality of third-party resource identifiers is unstandardized and wherein the plurality of data sets associated with the plurality of third-party resource identifiers is not processable by a resource offer generation model; transforming the plurality of unstandardized third-party resource identifiers to a set of standardized resource identifiers by applying the plurality of unstandardized third-party resource identifiers to a resource mapping data set, wherein applying the plurality of unstandardized third-party resource identifiers to the resource mapping data set comprises determining a standardized resource identifier for each unstandardized third-party resource identifier, wherein the standardized resource identifiers are compatible with and processable by the resource offer generation model; transforming the plurality of data sets in the at least one resource offer generation input data set to be processable by the resource offer generation model by at least linking the plurality of data sets to at least one standardized resource identifier of the set of standardized resource identifiers determined corresponding to a particular unstandardized third-party resource identifier associated with the portion of the at least one resource offer generation input data set; receiving a benchmark and portfolio target data set in response to an input by an offer control user via one or more client devices; generating a resource offer set by applying, to the resource offer generation model, at least one of the plurality of data sets in the at least one resource offer generation input data set transformed to be processable by the resource offer generation model and the benchmark and portfolio target data set wherein the resource offer generation model generates the generated resource offer set satisfies the benchmark and portfolio target data set, and wherein the resource offer set comprises at least one resource offer data object, at least a portion of the at least one resource offer data object associated with one or more standardized resource identifiers of the set of standardized resource identifiers; generating a control signal causing a renderable object comprising an offer adjustment interface displayed at a first of the one or more client devices and configured for updating the resource offer set to create an adjusted resource offer set, wherein the offer adjustment interface comprises an indication of each resource offer data object associated with the one or more standardized resource identifiers; receiving a completion control signal from the first of the one or more client devices; in response to the completion control signal, generating an approval request control signal causing a second renderable data object comprising an approval interface to be displayed at a second of the one or more client devices, wherein the approval interface comprises an indication of the adjusted resource offer set; receiving, from the second of the one or more client devices, an offer approval control signal comprising an offer status indicator; and storing the resource offer set associated with the offer status indicator. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “one or more client devices”; “a control signal”; “an offer adjustment interface”; “a completion control signal”; “an approval request control signal”; “an approval interface”; “an approval control signal”; “an apparatus”; “one processor” “one memory”; “computer program code”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 2 and related text and [0093-0095] to understand that the invention may be implemented in a generic environment that “Regardless of the manner in which the apparatus 200 is embodied, the apparatus of an example embodiment is configured to include or otherwise be in communication with a processor 202 and a memory device 204 and optionally the input/output circuitry 206 and/or a communications circuitry 208. In some embodiments, the processor (and/or co-processors or any other processing circuitry assisting or otherwise associated with the processor) may be in communication with the memory device via a bus for passing information among components of the apparatus. The memory device may be non-transitory and may include, for example, one or more volatile and/or non-volatile memories. In other words, for example, the memory device may be an electronic storage device (e.g., a computer readable storage medium) comprising gates configured to store data (e.g., bits) that may be retrievable by a machine (e.g., a computing device like the processor). The memory device may be configured to store information, data, content, applications, instructions, or the like for enabling the apparatus to carry out various functions in accordance with an example embodiment of the present disclosure. For example, the memory device could be configured to buffer input data for processing by the processor. Additionally or alternatively, the memory device could be configured to store instructions for execution by the processor. As described above, the apparatus 200 may be embodied by a computing device. However, in some embodiments, the apparatus may be embodied as a chip or chip set. In other words, the apparatus may comprise one or more physical packages (e.g., chips) including materials, components and/or wires on a structural assembly (e.g., a baseboard). The structural assembly may provide physical strength, conservation of size, and/or limitation of electrical interaction for component circuitry included thereon. The apparatus may therefore, in some cases, be configured to implement an embodiment of the present disclosure on a single chip or as a single "system on a chip." As such, in some cases, a chip or chipset may constitute means for performing one or more operations for providing the functionalities described herein. The processor 202 may be embodied in a number of different ways. For example, the processor may be embodied as one or more of various hardware processing means such as a coprocessor, a microprocessor, a controller, a digital signal processor (DSP), a processing element with or without an accompanying DSP, or various other processing circuitry including integrated circuits such as, for example, an ASIC (application specific integrated circuit), an FPGA (field programmable gate array), a microcontroller unit (MCU), a hardware accelerator, a special- purpose computer chip, or the like. As such, in some embodiments, the processor may include one or more processing cores configured to perform independently. A multi-core processor may enable multiprocessing within a single physical package.”
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 6, 8, 11, 14-32 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Allowable Subject Matter
Claims 1, 6, 8-9, 11, 14-32 are allowable over prior art but have other pending rejections as indicated above. 
The claims would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office Action.
Conclusion
The following is prior art made of record but not relied upon:
US Pub. No. 2017/0161783 (Nair): discloses lending offers in an electronic commerce marketplace.
US Pub. No. 2018/0240148 (Georgoff et al.): discloses tracking offers across multiple channels.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683